DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on January 17, 2022 is acknowledged.  The traversal is on the ground(s) that separate search would not be required.  This is not found persuasive because products typically have more than one use.  Products also typically can be made by different methods.  Accordingly, the search for a product would not necessarily result in one particular method of use (Group II).  Furthermore, the search for a product would not necessarily result one particular method of making (Group III).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-19 (Group II) and 20 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 17, 2022.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation "the substrate of claim 5" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 fails to properly further limit a parent claim because claim 5 is dependent from itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US Pat. No. 5,403,616).
Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hattori et al. (US Pat. No. 5,403,616).
Regarding claims 1, 3-5, 8, and 9, Hattori et al. disclose: (1) a substrate having a burnable coating mask (Figures 1B & 1C, as described in column 5, lines 16-40; Figures 2B & 2C, as described in column 7, lines 3-28), comprising: 
a substrate having a first surface and a second surface opposite the first surface (“1” in Figures 1A & 2A); the first surface comprising a first section and a second section adjacent the first section (“1” in Figures 1B & 2B); 
a mask coating layer over the first section, wherein the mask coating layer is not present over the second section (“2” in Figure 1B; “5” in Figure 2B); and 
a functional coating layer over at least a portion of the mask coating layer and over the second section (“3” in Figures 1C & 2C);
(3) wherein the mask coating layer is in direct contact with the substrate (“2” in Figure 1B; “5” in Figure 2B);
(4) wherein the mask coating layer comprises at least one of a wax, an organic oil, a (meth)acrylate, a polyolefin, a polyester, a polycarbonate, a polyether, a polyurethane material, an epoxide material, or some combination thereof (column 5, lines 15-20 and column 7, lines 62-67: see “epoxy type acrylate”; column 5, lines 56-60 and column 7, lines 3-17: see “urethane type acrylate”; see also column 3, line 67 through column 4, line 27);
(5) wherein the mask coating layer comprises at least one of polylactic acid (PLA), polyethylene carbonate (PEC), polypropylene carbonate (PPC), polycaprolactone, polyoxymethylene, polyethylene, polypropylene, an aqueous polyurethane, a polyurethane formed from a two component system, an epoxy functional polymeric material, or some combination thereof (column 5, lines 15-20 and column 7, lines 62-67: see “epoxy type acrylate”; column 5, lines 56-60 and column 7, lines 3-17: see “urethane type acrylate”; see also column 3, line 67 through column 4, line 27);
(8) wherein the mask coating layer is removable by burning at a temperature of at most 1000oC (column 5, lines 41-43 and column 7, lines 28-30: calcined at 500oC); and
(9) wherein the mask coating layer is configured to be removable by a heat treatment process without substantial damage to the first section (column 5, lines 43-52; column 7, lines 27-40).

Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (JP 05-081942 A).
Regarding claims 1, 3-5, 8, and 9, Hattori et al. disclose: (1) a substrate having a burnable coating mask (Figure 1, as described on page 4, line 17 through page 5, line 20 of the machine translation), comprising: 
a substrate having a first surface and a second surface opposite the first surface (“1” in Figure 1); the first surface comprising a first section and a second section adjacent the first section (“1” in Figure 1); 
a mask coating layer over the first section, wherein the mask coating layer is not present over the second section (“2” in Figure 1); and 
a functional coating layer over at least a portion of the mask coating layer and over the second section (“3” in Figure 1);
(3) wherein the mask coating layer is in direct contact with the substrate (Figure 1);
(4) wherein the mask coating layer comprises at least one of a wax, an organic oil, a (meth)acrylate, a polyolefin, a polyester, a polycarbonate, a polyether, a polyurethane material, an epoxide material, or some combination thereof (page 4, lines 20-23 of the machine translation: see “epoxy resin”; page 5, lines 5-9 of the machine translation: see “urethane resin”);
(5) wherein the mask coating layer comprises at least one of polylactic acid (PLA), polyethylene carbonate (PEC), polypropylene carbonate (PPC), polycaprolactone, polyoxymethylene, polyethylene, polypropylene, an aqueous polyurethane, a polyurethane formed from a two component system, an epoxy functional polymeric material, or some combination thereof (page 4, lines 20-23 of the machine translation: see “epoxy resin”; page 5, lines 5-9 of the machine translation: see “urethane resin”);
(8) wherein the mask coating layer is removable by burning at a temperature of at most 1000oC (page 5, lines 1-3 & 18-20 of the machine translation: calcined at 500oC); and
(9) wherein the mask coating layer is configured to be removable by a heat treatment process without substantial damage to the first section (page 5, lines 1-3 & 18-20 of the machine translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US Pat. No. 5,403,616) in view of Medwick et al. (US 2002/0176988 A1).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 05-081942 A) in view of Medwick et al. (US 2002/0176988 A1).
Regarding claims 2 and 7, the teachings of Hattori et al. (US) and Hattori et al. (JP) are as set forth above and incorporated herein.  Both Hattori et al. (US) (see column 1, lines 9-18; Examples) and Hattori et al. (JP) (see page 1, lines 9-17 of the machine translation; Examples) involve the coating and treatment of glass substrates.  Glass materials are known to be susceptible to damage.  However, Hattori et al. fail to disclose a substrate: (2) further comprising a temporary protective layer over at least a portion of the functional coating layer; and (7) wherein the temporary protective layer comprises at least one of a wax, an organic oil, a (meth)acrylate, a polyolefin, a polyester, a polycarbonate, a polyether, or some combination thereof.
Medwick et al. establish that temporary protective coatings for glass materials are recognized in the art as a means to protect glass materials from damage (see Abstract; paragraph 0011).  These temporary protective coatings are applied to glass materials, including those having a functional coating, to provide protection at various points during shipment, storage, handling, and processing (see paragraph 0011).  The temporary protective coating can be formed from a number of materials, including acrylic polymers and polyether polymers (see paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed temporary protective layer to the substrate of Hattori et al. (US) and Hattori et al. (JP) because: (a) both Hattori et al. (US) and Hattori et al. (JP) involve the coating and treatment of glass substrates; (b) glass materials are known to be susceptible to damage; (c) Medwick et al. establish that temporary protective coatings for glass materials are recognized in the art as a means to protect glass materials from damage; (d) these temporary protective coatings of Medwick et al. are applied to glass materials, including those having a functional coating, to provide protection at various points during shipment, storage, handling, and processing; and (e) the temporary protective coatings of Medwick et al. can be formed from a number of materials, including acrylic polymers and polyether polymers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US Pat. No. 5,403,616) in view of Posey et al. (US 2007/0208157 A1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 05-081942 A) in view of Posey et al. (US 2007/0208157 A1).
Regarding claim 6, the teachings of Hattori et al. (US) and Hattori et al. (JP) are as set forth above and incorporated herein.  Both Hattori et al. (US) (see Examples) and Hattori et al. (JP) (see Examples) disclose the use of epoxy-based masks and urethane-based masks.  They fail to disclose: (6) a mask coating layer comprising at least one polyurea material. 
Posey et al. disclose related polyurea polymers and polyurethane polymers (see Abstract).  These polymers are identified as suitable for various uses, including as masking layers (see paragraph 0026).  This teaching establishes that both urethane-based materials and urea-based materials are recognized in the art as equally suitable as making layers.  In light of this, it has been found that substituting equivalents known for the same purpose (masking layers) is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a polyurea-based masking material on the substrate of Hattori et al. (US) and Hattori et al. (JP) because: (a) both Hattori et al. (US) and Hattori et al. (JP) disclose the use of epoxy-based masks and urethane-based masks; (b) Posey et al. disclose related polyurea polymers and polyurethane polymers, which are identified as suitable for various uses, including as masking layers; (c) the teachings of Posey et al. establish that both urethane-based materials and urea-based materials are recognized in the art as equally suitable as making layers; and (d) it has been found that substituting equivalents known for the same purpose (masking layers) is prima facie obvious.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204 and 206 (see Figure 2A & 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 5, 2022